        Case 9:20-cv-00034-DLC Document 15 Filed 08/31/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

STACY J. McGILL,                                    CV 20–34–M–DLC

                     Plaintiff,

vs.                                                       ORDER

WALGREEN CO., an Illinois
corporation,

                      Defendant.

      Pursuant to the Parties’ Stipulation for Dismissal with Prejudice (Doc. 14),

      IT IS ORDERED that this action is DISMISSED WITH PREJUDICE, the

Parties to bear their own costs and attorneys’ fees. All deadlines are VACATED

and any pending motions are DENIED as moot. The jury trial set for July 26, 2021

is VACATED.

      DATED this 31st day of August, 2020.
